DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on November 10 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it uses legal phraseology often used in patent claims, refers to purported merits or speculative applications of the instant invention, and fails to concisely describe the structure of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A mirror apparatus includes a reflective moduledefining an interiorand an exterior, at least a first reflection surface provided in the reflective module, a plurality of LED packages provided on a flexible circuit board disposed within the reflective module interior along the periphery of the first reflection surface, a base configured to house power components, and a coupling arm coupled to the base and to the reflective module to support such module

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more spacer being specifically configured to “prevent edge-lighting” (as defined in dependent claim 21) must be shown or the feature canceled from the claim.  No new matter should be entered. In addition, see section 8 of the instant Office Action.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
Section a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
one or more spacers” as configured to “prevent edge-lighting; however, the originally filed specification, including the drawing and claims, fails to describe how are the claimed spacer able to provide the function of “preventing” edge-lighting. It appears that the applicant is attempting to claimed a desired functionality without fully disclosing how is such functionality achieved.

Section b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the recited “first reflective module surface” is a required element of the claimed mirror apparatus, or simply the external element the LED packages are positioned proximate too.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “first reflective module surface” as being a required element of the claimed mirror apparatus. 

Independent claim 1 is further indefinite as it is not clear if the recitation “a face” (see line 10) is defining a new structural feature of the claimed mirror apparatus, or simply attempting the refer back to the previously defined “first reflective module face” of a face” of line 10 as attempting the refer back to the previously defined “first reflective module face” of lines 2 and 3. 

Dependent claims 2-24 are rejected at least for their dependency on indefinite indepdennt claim 1, as detailed above.

Dependent claim 4 is further indefinite as it is not clear if the claimed LED packages must have any different optical qualities, or one of the qualities specifically recited in the claim. The cited claim attempts to define the LED packages as having at least one of “differing optical qualities, differing brightness levels, differing color temperatures, or differing CRI”, such recitation appearing to define narrow limitations that fall within a limitation presented in the same claim. That is, the recitation “differing optical qualities” is a broad limitation of which “differing brightness levels, differing color temperatures, or differing CRI”, being optical characteristics of the LED packages, are the narrower limitations. See MPEP § 2173.05(c). The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the LED packages of claim 4 are required to have one of any different optical qualities, not just one of those specifically recited. 

Dependent claim 20 is further indefinite as it is not clear if the claimed frame must necessarily include “an inverted U-shape”, or not.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on frame” as being required to have “inverted U-shape”. 

Dependent claim 21 is further indefinite as it is not clear if the claimed “spacers” must necessarily be “configured to prevent edge lighting”, or not.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the claimed mirror apparatus as simply including spacers positioned as claimed, with the function of preventing edge lighting being an inherent result of the claimed structure. 

Dependent claim 22 is further indefinite as it appears to require the “circularly shaped, flat mirror” of previous dependent claim 16; however, such “flat mirror” was previously defined as an alternative.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 22 as positively defining the “circularly shaped, flat mirror” of previous claim 16 as the selected option.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A mirror apparatus, comprising: 
at least a first reflective module face with a first reflective module surface, a reflective module interior, and a reflective module exterior; 
a flexible circuit board disposed within the reflective module interior, wherein the flexible circuit board comprises a first side and a second side; and 
a plurality of reflective module LED packages disposed on and electrically connected to a first side of the flexible circuit board, wherein the plurality of LED packages are positioned outside a periphery of [[a]]the first reflective module surface, and 
wherein the plurality of LED packages are configured to transmit light in a direction outward from [[a]]at least the first reflective module face of the mirror apparatus.

CLAIM 4.	The mirror apparatus of claim 3, wherein the plurality of reflective module LED packages comprises at leas one of the LED packages having different optical qualities from at least one other of the LED packages

CLAIM 20.	The mirror apparatus of claim 1, wherein a frame encases the reflective module face, and wherein the frame 



CLAIM 22.	The mirror apparatus of claim 16, further comprising the circularly shaped, flat mirror; and a first frame recess between an edge of the flexible circuit board and an edge of the circularly shaped, flat mirror.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1-3, 11-20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZADRO (U.S. Pat. 8,356,908).

Regarding independent claim 1 (as best understood), ZADRO discloses a mirror apparatus 20 (as seen in Figure 5) including a reflective module 48 (as seen in Figure 9) having a first reflective module face 49/50 (as seen in Figure 9), a reflective module interior 75 (as seen in Figure 8), and a reflective module exterior (exterior of element 48, as seen in Figure 5); a flexible circuit board 177 (as seen in Figure 20) disposed within the reflective module interior 75 (as seen in Figure 22), wherein the flexible circuit board 177 has a first side (side including elements 178, as seen in Figure 20) and a second side (side including elements 173, as seen in Figure 20); and a plurality of reflective module LED packages 178 (as seen in Figure 20) disposed on and electrically connected to a first side of the flexible circuit board 177 (as seen in Figure 20), wherein the plurality of LED packages 178 are positioned outside a periphery of a first reflective module surface 69/70 (as evidenced by Figure 22), and wherein the plurality of LED 178 are configured to transmit light in a direction outward from a face 49/50 of the mirror apparatus 20 (as evidenced by Figure 9). 

Regarding dependent claim 2 (as best understood), ZADRO further discloses a reflective module LED diffuser 70/71 (as seen in Figure 9). 

Regarding dependent claim 3 (as best understood), ZADRO further discloses the flexible circuit board 177 further includes a plurality of leads/traces 169/172 (as seen in Figure 19) disposed on the first side or a second side of the flexible circuit board 177 (as seen in Figure 19) and electrically connected with the plurality of reflective module LED packages 178 (as seen in Figure 21); and driver circuitry 173 (as seen in Figure 21) disposed on the first side or second side (as seen in Figure 20), wherein the driver circuitry 173 is electrically connected with the plurality of leads/traces 169/172 disposed on the flexible circuit board 177 (as seen in Figure 21). 

Regarding dependent claim 11 (as best understood), ZADRO further discloses the flexible circuit board 177 is thermally conductive (inherent, as all bodies are thermally conductive). 

Regarding dependent claim 12 (as best understood), ZADRO further discloses the flexible circuit board 177 is mounted within the reflective module interior 75 (as seen in Figure 22) such that heat generated during an operation of the mirror apparatus 20 is radiated out through the reflective module exterior (as evidenced by Figure 22). 

Regarding dependent claim 13 (as best understood), ZADRO further discloses the first reflective module face 49/50 includes the first reflective module surface 69/70 69/70 defines the periphery of the first reflective module surface 69/70 (as seen in Figure 10) and spans less than an entirety of the first reflective module face 49/50 (as seen in Figure 10). 

Regarding dependent claim 14 (as best understood), ZADRO further discloses the reflective module face 49/50 is configured to provide edge lighting (see lines 18-29 of column 9). 

Regarding dependent claim 15, ZADRO further discloses the reflective module 20 includes a first reflective module face 50 (as seen in Figure 9) and a second reflective module face 49 (as seen in Figure 9). 

Regarding dependent claim 16 (as best understood), ZADRO further discloses at least one of the first reflective module face 50 includes a circularly shaped, concave magnifying mirror (as seen in Figure 34); or the second reflective module face 49 includes a circularly shaped, flat mirror (as seen in Figure 34). 

Regarding dependent claim 17 (as best understood), ZADRO further discloses one or more of the first reflective module face 50 or the second reflective module face 49 includes a first layer 69/70 (as seen in Figure 34) of reflective material overlaying a second composite layer comprising junction of a mirrored area 69/70 and a frosted area 71/72 (see lines 14-29 and 60-64, of column 9). 

Regarding dependent claim 18 (as best understood), ZADRO further discloses the frosted area 71/72 sits atop the mirrored area 69/70 (as seen in Figures 33 and 34). 

Regarding dependent claim 19 (as best understood), ZADRO further discloses at least one of the mirrored area 69/70 includes a metal layer coating of one or more of gold, silver, aluminum (see lines 60-64 of column 9), or chrome; or the frosted area 71/72 includes a translucent substrate capable of transmitting light (see lines 22-25 of column 9). 

Regarding dependent claim 20 (as best understood), ZADRO further discloses a frame 62 (as seen in Figure 34) encases the reflective module face 49/50 (as seen in Figure 34), and wherein the frame optionally comprises an inverted U-shape (as seen in Figure 34). 

Regarding dependent claim 22 (as best understood), ZADRO further discloses a first frame recess (space occupied by elements 95 and 96, as seen in Figure 9) between an edge of the flexible circuit board 177 and an edge of the circularly shaped, flat mirror 49 (as seen in Figure 9). 

Regarding dependent claim 24 (as best understood), ZADRO further discloses a foam cushion 95/96 (as seen in Figure 9) positioned between the first reflective module face 50 and the second reflective module face 49 (as seen in Figure 9).


35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over ZADRO (U.S. Pat. 8,356,908). 

Regarding dependent claim 4 (as best understood), ZADRO discloses all the limitations of the claim (as previously detailed), except explicitly disclosing the plurality of reflective module LED packages including reflective module LED packages of one or more of differing optical qualities, differing brightness levels, differing color temperatures, or differing CRI.
However, the examiner takes Official Notice of the use and advantages of LED packages of one or more of differing optical qualities being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known LED packages of one or more of differing optical qualities for the LED packages 178 in the patented mirror apparatus 20 of ZADRO, to obtain the predictable result of enabling the apparatus 20 to provide illumination having a plurality of selectable light characteristics. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 

Regarding dependent claim 5 (as best understood), ZADRO discloses all the limitations of the claim (as previously detailed), except the driver circuitry 173 being configured to control or adjust one or more of a color temperature or CRI of the reflective module LED packages 178 according to a program.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known driver circuitry for controlling or adjusting at least one of a color temperature or CRI for the driver circuitry 173 in the patented mirror apparatus 20 of ZADRO, to obtain the predictable result of enabling the apparatus 20 to provide illumination having a plurality of selectable color temperature or CRI. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 6 (as best understood), ZADRO discloses, or at least suggests (when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made), all the limitations of the claim (as previously detailed), further disclosing a reflective module base 21 (as seen in Figure 5). 

Regarding dependent claim 7 (as best understood), ZADRO discloses, or at least suggests (when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made), all the limitations of the claim (as previously detailed), further disclosing the reflective module base 21 includes a reflective module coupling arm 44/45 (as seen in Figure 5), wherein the reflective module coupling arm 44/45 is mechanically couplable to the reflective module 48 (as seen in Figure 5) so as to provide free-standing support (as seen in Figure 5); a reflective module base interior 24 (as seen in Figure 5), wherein the reflective module base interior 24 defines a void 24 (as seen in Figure 5) configured to house reflective module power components 25 (as seen in Figure 5) therein; and a reflective module base exterior 23 (as seen in Figure 5). 

Regarding dependent claim 8 (as best understood), ZADRO discloses, or at least suggests (when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made), all the limitations of the claim (as previously detailed), except the reflective module base 21 further including a reflective module base charging port electrically couplable with the reflective module power components 25 and configured to be couplable with an electrical outlet in order to charge the reflective module power components 25. 
However, the examiner takes Official Notice of the use and advantages of charging ports, specifically for providing a connection to recharge batteries, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known charging port for the base 21 in the patented apparatus 20 of ZADRO, to obtain the predictable result of enabling the apparatus to connected to an electrical outlet for charging the power components 25. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 9 (as best understood), ZADRO discloses, or at least suggests (when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made), all the limitations of the claim (as previously detailed), further disclosing the reflective module base 21 further includes a reflective 33 (as seen in Figure 9), wherein the reflective module power switch 33 is electrically couplable with the reflective module power components 25 (as seen in Figure 13) and configured to initiate and/or cease power delivery to the mirror apparatus 20 (as seen in Figure 13). 

Regarding dependent claim 10 (as best understood), ZADRO discloses, or at least suggests (when combined with the knowledge readily available to one of ordinary skill in the art at the time the invention was made), all the limitations of the claim (as previously detailed), except a reflective module power indicator light, wherein the reflective module power indicator light is electrically couplable with the reflective module power components 25 and configured to provide visual indication of the power remaining in the reflective module power components 25.
However, the examiner takes Official Notice of the use and advantages of indicator lights, specifically those configured to provide visual indication of the power remaining in power sources, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known indicator light for the power components 25 in the patented apparatus 20 of ZADRO, to obtain the predictable result of enabling the apparatus to provide visual indication of the power remaining in the power components 25. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Goddard (U.S. Pat. 1,138,552), Hoegger (U.S. Pat. 1,761,393), Mullani (U.S. Pat. 7,004,599), Shih (U.S. Pat. 7,048,406), Rolston (U.S. Pat. 8,625,023), Wei (U.S. Pat. App. Pub. 2019/0328161), Yang et al. (U.S. Pat. 10,869,537), and Yang et al. (U.S. Pat. 11,026,497) disclose mirror devices including a housing, at least one reflective member provided in the housing, a light source disposed within the housing for providing illumination around a periphery of the reflective member, a base coupled to a yoke for pivotally supporting the housing, and means for selectively turning the light source ON or OFF. Some of the mirror devices further disclose the light source being a plurality of light emitting diodes (LED) provided on a flexible printed circuit board (PCB) secured to a peripheral inner surface of the housing.
Takahashi et al. (U.S. Pat. 4,420,711), Stinson (U.S. Pat. 4,992,704), Phares (U.S. Pat. 5,420,482) and Lys et al. (U.S. Pat. 6,777,891) disclose illumination devices including a plurality of light emitting diodes (LED) having different colors and driver circuitry specifically configured to selectively supply power to the LEDs to collectively produce a desired colored light output.

Allowable Subject Matter
Claims 21 and 23 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875